NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS PATRICK,                               No. 17-16243

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00239-LJO-MJS

 v.
                                                MEMORANDUM*
REYNAGA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Nicholas Patrick, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order). We may affirm on any basis supported by the

record. Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000). We affirm in part,

reverse in part, and remand.

      Dismissal of Patrick’s equal protection claim was proper because Patrick

failed to allege facts sufficient to show that defendants discriminated against him

based on his membership in a protected class. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); Serrano v. Francis,

345 F.3d 1071, 1081-82 (9th Cir. 2003) (setting forth elements of an equal

protection claim).

      Patrick alleged that defendants withheld his outgoing mail to state courts.

Liberally construed, these allegations are sufficient to warrant ordering defendants

to file an answer. See Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir. 2012);

Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (describing prisoners’ First

Amendment right to send and receive mail). We reverse the judgment in part and

remand for further proceedings on this claim only.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                           2                                    17-16243
      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                           3                                  17-16243